Citation Nr: 1755716	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-21 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for a left arm disability due to a March 1998 VA surgery.

2. Entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for a left arm disability due to a March 1998 VA surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from September 1972 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before a VA Decision Review Officer in April 2013 and before the Board in August 2017.  Transcripts of these hearings are of record.

The Board notes the Veteran's representative raised the issue of entitlement to service connection for a left upper extremity disability as secondary to service-connected upper thoracic strain.  The Veteran is advised that, if he wishes to pursue such a claim, he must file a formal claim for benefits on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

The issue of entitlement to compensation pursuant to the provisions of 38 U.S.C. §1151 for left arm numbness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A February 2008 rating decision denied the Veteran's claim of entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for left arm numbness due to VA treatment.  The Veteran was notified of his appellate rights, but did not complete an appeal of this decision or submit new and material evidence within one year of the rating decision.

2. Evidence received since the February 2008 rating decision is not cumulative of the evidence of record at the time of the previous denial and raises a reasonable possibility of substantiating the Veteran's claim for compensation.


CONCLUSIONS OF LAW

1. The February 2008 rating decision which denied the Veteran's claim of entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for left arm weakness is final.  38 U.S.C. § 7105(c) (2012).

2. Evidence received since the February 2008 rating decision in connection with Veteran's claim of entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for left arm weakness is new and material and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Solely with respect to the application to reopen a previously disallowed claim for compensation, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The RO denied the Veteran's claim of compensation under the provisions of 38 U.S.C. § 1151 for left arm numbness by a February 2008 rating decision, based on a finding that the Veteran's left arm disability is not a result of VA medical treatment due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  See generally 38 U.S.C. § 1151; 38 C.F.R. § 3.361.  The Veteran was notified of this decision and of his procedural and appellate rights but did not complete an appeal of this decision nor submit new and material evidence within one year; therefore, the February 2008 rating decision is final.  38 U.S.C. § 7105(a) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108.  VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the February 2008 rating decision includes additional VA and private treatment records, the report of a March 2010 VA examination, and lay statements and testimony submitted on the Veteran's behalf.  Significantly, even though the March 2010 VA examiner provided a negative opinion, she also stated that it would be beneficial to both VA and the Veteran to schedule an examination with a neurosurgeon.  This evidence was not before VA at the time of the February 2008 denial, and, along with the testimony provided, raises a reasonable possibility of substantiating the Veteran's claim by triggering VA's duty to provide the Veteran a VA examination.  Therefore, this evidence constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for left arm weakness must be reopened.


ORDER

New and material evidence having been received, the claim of entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for left arm weakness is reopened; to this extent only, the appeal is granted.


REMAND

As discussed above, the Veteran asserts entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for a left arm disability due to a March 1998 VA surgery.  Specifically, he contends that, following a March 1998 surgery to treat an aneurism, he began to experience left arm pain and weakness. 

In order to warrant compensation under 38 U.S.C. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To determine whether the Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2017).

The claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the additional disability, or that the proximate cause of the additional disability or death was an event that was not reasonably foreseeable. 

With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2017).  Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. §§ 3.361(d); 17.32 (2017).

The Veteran was provided a VA examination in March 2010.  While the VA examiner reiterated her negative opinion provided in a September 2009 examination, she suggested that it would be beneficial for an examination be scheduled with neurosurgery.  To date, this examination has not been provided.

Furthermore, at the August 2017 Board hearing, the Veteran testified that his private physician opined in July 2017 that his current left arm disability is due to the March 1998 VA surgery.  However, while the Veteran stated that he submitted this medical statement to VA, no such statement has been associated with the claims file.  As such, on remand, the Veteran should be requested to submit a copy of the July 2017 medical statement from his private physician.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he submit a copy of the July 2017 medical statement by Dr. Neymar as discussed at the August 2017 Board hearing.  

2. Schedule the Veteran for a VA examination with a neurosurgeon to address the nature and etiology of any left arm disability, including pain, weakness, numbness, and loss of muscle mass.  The claims file, to include this REMAND, must be made available to the examiner for review, and the examination report should indicate that the claims folder was reviewed in conjunction with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  Following a review of the claims file and physical examination of the Veteran, the examiner is requested to address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran has an additional chronic left arm disability caused by the March 1998 VA surgery?  If so, please identify the additional chronic disability.

b. If the answer to the question (a) is yes, is it at least as likely as not (probability of at least 50 percent) that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment by VA, including whether VA obtained informed consent from the Veteran? 

c. If the answer to the question (a) is yes, and the answer to (b) is negative, is it at least as likely as not (probability of at least 50 percent) that the proximate cause of the additional disability was an event that was not reasonably foreseeable?

A complete rationale for all opinions must be provided.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


